Citation Nr: 1139385	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  06-25 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to higher initial ratings for coronary artery disease, rated as 10 percent disabling prior to January 22, 2010, and as 60 percent disabling from that date. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983, from May 2002 to September 2002, and from December 2003 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that granted service connection for coronary artery disease and assigned a 10 percent disability rating effective from March 20, 2005.  During the course of the appeal, the originating agency granted an increased rating of 60 percent for this disability, effective from January 22, 2010.

Also on appeal is a January 2006 RO rating decision that denied service connection for arthritis of the right hip.
 
In August 2008 the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing is of record.

The Board issued a decision in October 2008 that granted service connection for a bilateral shoulder disability and denied service connection for claimed disabilities of the left hip, left ankle and low back.  The Board's action remanded the issues identified on the title page to the originating agency for further development; the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's current right hip disability, diagnosed as greater trochanteric bursitis, is etiologically related to his active service.

2.  From March 20, 2005, to November 25, 2009, the service-connected coronary artery disease (CAD) was manifested by exercise tolerance of 10 metabolic equivalents (METs) and left ventricular ejection fraction of 60 percent or greater, without evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.

3.  From November 25, 2009, the service-connected CAD has been manifested by left ventricular ejection fraction of 40-45 percent and exercise tolerance of 4 METs, without evidence of chronic congestive heart failure. 


CONCLUSIONS OF LAW

1.  A right hip disability, currently diagnosed as greater trochanteric bursitis, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2010).
 
2.  The criteria for an initial rating for CAD in excess of 10 percent prior to November 25, 2009, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7005, 7015 (2010).

3.  The criteria for a rating of 60 percent for CAD, but not more, are met effective from November 25, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7005, 7015 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for a claimed right hip disability and also asserts entitlement a higher disability rating for the service-connected CAD.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the right hip claim, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required before the Board decides that claim.

With respect to the rating claim, although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claim, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  
The Board previously reviewed the record, determined that the VA examinations of record were inadequate, and remanded the case for the purpose of affording the Veteran an appropriate VA examination.  The Veteran was afforded a VA examination in January 2010.  The Board has reviewed the examination report and finds the originating agency substantially complied with the requirements articulated in the Board's remand; see Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has also been afforded a hearing before the Board.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims on appeal.





Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis
 
STRs include a Post-Deployment Health Assessment date in January 2005 in which the Veteran reported having been on sick call approximately 10 times for hip and back pain.  Otherwise, STRs are silent in regard to any clinically observed hip problems.
   
The Veteran submitted the instant claim for service connection in April 2005, while he was still in service.  His claim asserted entitlement to service connection for arthritis of both hips; the Board eventually denied service connection for the left hip in October 2008, based on a finding that the Veteran had not shown an actual disability of the left hip.  Because the Veteran had shown a disability of the right hip (trochanteric bursitis), that issue was kept open for further development.

The Veteran presented to Dr. JS in April 2005 complaining of right hip pain for the past three weeks.  He reported he had been identified with osteoarthritis of the knees, shoulders and hips.  The Veteran reported his symptoms were aggravated by driving over bumpy roads in Iraq.  Dr. JS noted no bony abnormalities on examination; although there is no indication that Dr. JS took any X-rays, or had any X-rays to consult, he entered an assessment of osteoarthritis of the right hip.  Thereafter, in a treatment note by Dr. JS dated in July 2005 the Veteran denied recent trauma to the right hip but endorsed having had trouble since being overseas.   

The Veteran had a VA joints examination in May 2005 in which he reported a one-month history of right hip pain, which he attributed to driving a Humvee over rough terrain in Iraq.  He endorsed the use of oral pain relievers but denied surgery, injections, physical therapy, braces or other interventions.  He stated pain was worse at the end of the day or after repetitive use.  Clinical examination revealed tenderness to palpation over the right greater trochanter but was otherwise unremarkable, and X-rays of the hip showed no evidence of bony abnormality.  The examiner's assessment was right greater trochanteric bursitis.

The Veteran presented to the VA primary care clinic in August 2005 to establish entitlement to care.  The examiner noted an impression of chronic hip and knee pains, managed with non-steroidal anti-inflammatory drugs (NSAIDS).
 
VA Physical Medicine and Rehabilitation Service (PM&RS) treatment records show the Veteran presented in November 2005 for occupational therapy for right hip pain; the clinical impression was right trochanteric bursitis.  Thereafter, the Veteran had a regimen of physical therapy for his right hip and right shoulder symptoms, during which the Veteran reiterated his belief that his symptoms were due to riding in the Humvee.  PM&RS treatment notes continued to characterize the hip disorder as right trochanteric bursitis.

The rating decision on appeal, which denied service connection, was issued in January 2006.  The Veteran asserted in his notice of disagreement (NOD), filed in February 2006, that presumptive service connection should be granted because the claim was filed within one year of discharge from service.  He also asserted in his substantive appeal, received in July 2006, that he should have been provided magnetic resonance imaging (MRI) analysis of the right hip to detect abnormalities not evident on X-ray.

In November 2006 the Veteran presented to the VA primary care clinic complaining of right hip pain; he stated the hip stayed swollen and that if he did not take medication he would be barely able to walk.  He stated that previous treatment with physical therapy and injections had provided temporary relief.  Thereafter, the Veteran had a VA MRI of the right hip in December 2006 that showed no evidence of ischemic necrosis at either femoral head.  The interpreter's impression was negative MRI scan of the pelvis and hips.  VA outpatient notes show that when he was informed of the negative MRI the Veteran asserted he still had discomfort, especially when walking, and was not getting significant relief through medication.  He also reported that when the right hip was painful he was able to see in the mirror that his right hip was swollen and larger than the left.

The Veteran presented to the VA primary care clinic for follow-up in March 2007, accompanied by his wife.  The Veteran's wife reported the Veteran's hip would swell and be feverish; the Veteran's problems began with having to carry heavy backpacks in Iraq.  The Veteran reported he had physical therapy, cortisone and electrical impulses to the hips in the past and would consider resuming such treatments if symptoms recurred.  The clinician made no clinical observations in regard to the hip and noted no impressions. 

The Veteran testified before the Board in August 2008 that he had hip pain in service and continued to have hip pain after service until the present.  No medical professional had ever given him a definitive diagnosis for the pain, which may have been due to bursitis or to arthritis.  He described being bounced around inside a Humvee while driving over unimproved roads in Iraq, while wearing body armor.  

The Veteran had a VA examination of the hip in November 2009; the examiner reviewed the claims file prior to examination.  The Veteran reported he began to have right hip pain in Iraq in 2004 that was associated with long hours of Humvee driving; he complained about hip pain during service and was given NSAIDS by the unit's medical personnel.  The Veteran stated his hip pain was not diagnosed during service and became progressively worse after discharge from service.  He denied a history of right hip pain prior to service and also denied any specific injuries to the hip during or after service.  The examiner noted the Veteran's subjective symptoms and also performed a clinical examination and noted observations in detail.  The examiner noted plain film of the right hip had been previously read as normal, and diagnosed right hip greater trochanteric bursitis.

The examiner stated an opinion that the Veteran's right hip disability is not likely secondary to active service, for several reasons.  First, it appeared from the file that the Veteran had polyarthralgias before being deployed, as he was being followed by a rheumatologist and arthritis consultant prior to being deployed, and the right hip pain could be considered to be part of the arthralgias.  Second, there was no documentation in STRs referencing reported right hip pain while in Iraq.  Third, there were no specific injuries in service that predisposed the Veteran to persistent right hip pain.      

The Board has considered the foregoing medical opinion against the claim, but has determined that the preponderance of the evidence is supportive of the Veteran's claim.  The VA examiner has speculated that the Veteran's bursitis could be related to arthralgia present before service, but the Veteran was not found to have any right hip disorder on any service entrance examination so the presumption of soundness is applicable.  There is no basis in the record for concluding that the bursitis clearly and unmistakably existed prior to service so the presumption of soundness has not been rebutted.  See 38 U.S.C.A. § 1111 (2010).

The Board notes that under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself in service or within the presumptive period and the veteran currently has the same condition; or (2) a disease manifests itself in service or within the presumptive period but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The Veteran has credibly testified to the onset of hip pain during service and his testimony is supported by the Post-Deployment Health Assessment he filled out while still in service and the filing of his claim for service connection for right hip disability before his discharge from service.  He has also credibly testified that his right hip pain has continued since service.  A continuity of symptomatology is also supported by the medical evidence showing he sought treatment for his right hip shortly after his discharge from service and occasionally thereafter.  Moreover, his right hip pain was medically attributed to greater trochanteric bursitis on the VA examination performed in May 2005, approximately 2 months after his discharge from service, and on later examinations as well.  

Accordingly, the Board concludes that service connection is warranted for the Veteran's right hip disability.

Evaluation of Service-Connected Disability

Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

CAD is rated under the criteria of 38 C.F.R. § 4.104 (schedule of ratings - diseases of the heart), Diagnostic Code (DC) 7005 (arteriosclerotic heart disease/CAD).  Also applicable is DC 7015 (arterioventricular block).

The rating criteria of DC 7005 and DC 7015 are identical, and are as follows.

A rating of 10 percent is assigned when a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication required.

A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.

A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.

A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for LV dysfunction with an EF of less than 30 percent.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Service connection was granted effective from March 20, 2005.

The Veteran had a VA heart examination in June 2005 in which he reported that during service in November 2002 he developed symptoms that were identified as a heart attack, for which he underwent heart catheterization and stent placement surgery.  In review of symptoms (ROS) the Veteran endorsed a history of myocardial infarction and dyspnea on extreme exertion; he denied a history of angina, syncope, dizziness, rheumatic heart disease, congestive heart failure, hypertensive or syphilitic heart disease, endocarditis or pericarditis.

Clinical examination of the heart was essentially normal.  Stress test showed METs greater than or equal to 10, and LV EF of 60 percent.  The examiner diagnosed CAD with subsequent myocardial infarction in 2002, with no significant effects on the Veteran's employment.  In terms of restriction of daily activities, the Veteran felt fatigue with severe exertion, such as running the 2.5 miles required for the service physical fitness test.  

The Veteran presented to the VA primary care clinic in August 2005 to establish entitlement to care.  In ROS the Veteran endorsed tiredness, easy fatigability and shortness of breath with mild-to-moderate exertion.  He denied chest pains.  The examiner noted recent VA EKG was normal and EF was 62 percent.  The examiner's assessment was CAD status post stent; the examiner noted the Veteran's low-density lipoprotein (ldl) was not within target range and suggested an adjustment to medication.

Treatment notes from Providence Hospital show the Veteran underwent left heart catheterization and stenting in March 2006, occasioned by atypical chest pain with shortness of breath and determined to be due to in-stent restinosis.  The postoperative impression was triple-vessel CAD and mild LV dysfunction.

In April 2006 the Veteran presented to South Carolina Heart Center to review the results of his recent cardiac catheterization.  The Veteran voiced no current complaints.  He denied chest pain, shortness of breath, presyncope or syncopal episodes, lower extremity angina, palpitations, paroxysmal nocturnal dyspnea or orthopenia; he also denied complications at the catheterization site.

A June 2006 office note by Dr. JS shows the Veteran was doing well after recent stenting.  Nuclear stress test showed no evidence of ischemia, and the Veteran reported he was feeling well and able to do just about anything he wanted to do.  The Veteran declined to participate in cardiac rehabilitation, and his current medication regimen continued unchanged.

The Veteran had a VA cardiac examination in March 2007 in which he complained of intermittent left arm numbness and exertional dyspnea, although he denied angina.  He reported he was usually able to exercise for 20 minutes on a treadmill at moderate speed.  EKG showed normal LV size and systolic function, with LVEF of 60 percent.  There was mild left atrial enlargement.  Right ventricular (RV) size and systolic function were normal.  Aortic valve opening, mitral and tricuspid valve structure and function, pulmonic valve and aortic root were all normal.  The inferior vena cava was not well seen.  Stress test was not administered so METs were not recorded or approximated.  The examiner diagnosed history of CAD with normal EF seen on echocardiogram, complaint of mild exertional dyspnea and no reported difficulty exercising at home on a treadmill.

The Veteran presented to the VA primary care clinic for follow-up in March 2007, accompanied by his wife.  The Veteran had no current complaint of exertional chest pain or shortness of breath.  The clinician's impression was CAD, with no exertional chest pains and on appropriate medications.  

Records from Dr. JS show the Veteran presented in June 2008 to reestablish cardiac care.  He reported recurring atypical chest pain, shortness of breath, numbness in the left arm and hand, and dyspnea.  EKG showed sinus rhythm and incomplete right bundle branch block pattern.  In December 2008 Dr. JS noted EF was well-preserved at around 60 percent.

The Veteran testified before the Board in August 2008 that he was currently experiencing numbness in the upper extremity, fatigue and shortness of breath that were reminiscent of the symptoms that necessitated his most recent heart catheterization.  The Veteran stated he was unable to exert himself to any significant degree without experiencing shortness of breath, palpitations and sweating.

The Veteran had a VA cardiac examination on January 22, 2010; the examiner reviewed the claims files in conjunction with the examination.  The Veteran reported dyspnea with exertion but denied current chest pain.  The Veteran reported he could do light yard work, painting, and light carpentry work without becoming short of breath but that he could not mow the lawn with a push mower without becoming short of breath.  Based on the Veteran's report the examiner estimated the Veteran's exercise tolerance to be 4 METs.  Otherwise, his ADLs were not specifically affected.  Clinical examination was grossly within normal limits.  The examiner noted the most recent EKG on November 25, 2009, had shown an EF of 40-45 percent, which was mildly reduced.  The examiner diagnosed CAD with myocardial infarction in November 2002.  

In specific regard to the impact of the CAD on the Veteran's ability to work, the examiner stated the CAD would impact such ability if the work required exertional activity of 4 METs or greater; if his job did not require true exertional activity there was no specific direct impact of CAD on his ability to do such a job.

On review of the evidence above, the Board finds the criteria for initial rating in excess of 10 percent were not met prior to November 25, 2009.  Prior to that date, the Veteran's exercise tolerance was 10 METs (7 METs or less are required for rating of 30 percent or more) and LVEF was 60 percent or greater (LVEF of 50 percent or less is required for rating of 50 percent or more).  There is also no evidence during the period of cardiac hypertrophy or dilation on EKG, ECHO or X-ray, as required alternatively for rating of 30 percent.

The RO assigned a 60 percent rating effective from January 22, 2010, the date of the most recent VA examination.  However, the examiner therein cited an EKG on November 25, 2009, that showed LVEF of 40-45 percent.  This is within the rating criteria for a 60 percent rating (LVEF of 30 to 50 percent) and the Board finds the Veteran is entitled to the 60 percent rating from the date of the EKG rather than the date of the examination in which the EKG was cited.  

There is no evidence of entitlement to a rating higher than 60 percent.  The Veteran had exercise tolerance greater than 3 METs and LVEF greater than 30 percent, and there is no evidence whatsoever of chronic congestive heart failure.  Accordingly, none of the alternative criteria for the higher 100 percent rating has been met.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, even affording the Veteran complete competence and credibility in reporting his symptoms, nothing in the lay evidence shows his disability meets the schedular criteria for higher rating in terms of METs, LVEF or congestive heart failure.

As discussed above, the Board has determined that staged ratings are warranted in this case.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected CAD are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case the Veteran has not asserted, and the evidence does not otherwise show, that he is rendered unemployable by his service-connected CAD; the Board accordingly finds a claim for TDIU is not raised in this case.



      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for a right hip disability, currently diagnosed as greater trochanteric bursitis, is granted.

The Board having determined that the Veteran's service-connected CAD warrants a 60 percent rating from November 25, 2009, and a 10 percent rating prior to that date, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


